Citation Nr: 0944362	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable disability rating 
for hearing loss in the left ear. 

3.  Entitlement to an initial compensable disability rating 
for left inguinal herniorrhaphy.

4.  Entitlement to an initial compensable disability rating 
for left inguinal herniorrhaphy scar.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 through 
April 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Veteran testified at a hearing before a Decision Review 
Officer in February 2008 and at a videoconference hearing 
before the undersigned Veterans Law Judge in February 2009.  
Transcripts of the hearings are of record.

The issue of entitlement to an initial compensable disability 
rating for left inguinal herniorrhaphy scar is decided herein 
whereas the remaining issues are addressed in the Remand that 
follows the Order section of this decision.


FINDING OF FACT

The Veteran's left inguinal herniorrhaphy scar is superficial 
and painful on examination.




CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for left 
inguinal herniorrhaphy scar have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a 10 percent rating for his hernia scar.  
As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

During the pendency of this claim, the criteria for 
evaluating scar disabilities were revised but the revised 
criteria are not applicable to the instant claim because it 
was filed prior to October 23, 2008.  

Under the applicable criteria for rating skin disabilities, 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A 20 
percent rating requires an area or areas exceeding 12 square 
inches (77 sq. cm).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2008).

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Scars may also be rated on the 
basis of limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2009)..

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The Veteran filed a claim for service connection in May 2007.  
Service connection for a hernia scar was granted in a 
September 2007 rating decision.  The scar has been rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  

Treatment records reflect that the Veteran underwent repair 
of left inguinal hernia  in March 2007, prior to his release 
from active duty.  A VA examination in May 2007 disclosed a 
six centimeter linear surgical scar at the left groin.  
Although the scar was described as nonpainful, superficial 
and essentially asymptomatic at that time, the Veteran has 
since testified that the scar is painful, tender to touch and 
numb.  During his hearing before the undersigned, he 
described the scar as painful and productive of significant 
discomfort.  

The Board finds the testimony of the Veteran to be wholly 
credible as to the description of the scar as painful.  
Therefore, the scar warrants a 10 rating under Diagnostic 
Code 7804, as contended by the Veteran.  It is undisputed, 
however; that the scar does not meet the size or location 
requirements for a rating in excess of 10 percent.  

The Board has also considered whether there is any other 
schedular basis for granting this claim, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to an initial compensable disability rating for a 
left inguinal herniorrhaphy scar is granted, subject to the 
criteria applicable to the payment of monetary benefits.




REMAND

The record reflects that the most recent VA examination to 
determine the likelihood that the Veteran has service-induced 
hearing loss, and if so, the degree of severity of the 
Veteran's disability, was performed in May 2007.  Examination 
for the hernia was also performed at that time.  Service 
connection for the left ear hearing loss and hernia residuals 
was granted in a September 2007 rating decision.  

At the recent hearing before the undersigned, the Veteran 
testified that the disability picture associated with his 
service-connected hearing loss and herniorrhaphy was worse 
than that described in the 2007 examination reports.  He 
indicated that his hearing loss was affecting his ability to 
perform daily activities and cited his duties as a basketball 
referee in a gymnasium.  He now has a hard time hearing in 
that situation.  He believes that he has right ear hearing 
loss that warrants service connection.  It is undisputed that 
the Veteran has significant noise exposure in service in his 
duties as a pilot and as the person in charge of a rifle 
range.  

As to the herniorrhaphy residuals, the Board notes that the 
Veteran has indicated that he suffers from increased pain and 
discomfort.  As noted previously in this decision, the Board 
finds the Veteran's testimony wholly credible.  

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that new 
VA examinations are necessary in order to decide the 
Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded: a VA 
audiology examination to determine the 
current degree of severity of his 
service-connected hearing loss of the 
left ear and to determine the extent and 
etiology of any right ear hearing loss.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
results should conform to VA regulations 
governing evaluation of hearing loss.  
The examiner should include a discussion 
of the effects of the Veteran's hearing 
loss on his occupational functioning and 
on his daily activities.  If the Veteran 
is found to have hearing loss disability 
in the right ear, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related 
to the Veteran's active service.  The 
rationale for all opinions expressed must 
also be provided.

2.  The Veteran should also be afforded  
a VA examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected left inguinal 
herniorrhaphy.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected disability on his 
ability to work.  The rationale for all 
opinions expressed must be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
higher ratings for left ear hearing loss 
and left herniorrhaphy, and service 
connection for right ear hearing loss 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


